782 N.W.2d 198 (2010)
Sara GRIESBACH, as Next Friend of Patrick Griesbach, Minor, and Timothy Griesbach, Plaintiffs-Appellants/ Cross-Appellees,
v.
Robert R. ROSS, P.A.-C., Defendant-Appellee/ Cross-Appellant, and
Frank L. Fenton, D.O. and Walled Lake Medical Center, P.C., Defendants.
SC: 136731.
Supreme Court of Michigan.
May 28, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's February 17, 2010 order is considered, and it is GRANTED. We VACATE our order dated February 17, 2010. On reconsideration, the application for leave to appeal the May 22, 2008 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. Pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and we REMAND this case to that court for reconsideration of the defendant's appeal in light of this Court's decision in Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and Potter v. McLeary, 484 Mich. 397, 774 N.W.2d 1 (2009).
We do not retain jurisdiction.
Markman, J. (dissenting).
I dissent, and would grant the motion for reconsideration and, on reconsideration, would vacate this Court's February 17, 2010 order, and deny leave to appeal. I concur with Justice YOUNG's legal analysis in the previous order concerning the *199 irrelevance of Bush v. Shabahang, 484 Mich. 156, 772 N.W.2d 272 (2009), and Potter v. McLeary, 484 Mich. 397, 774 N.W.2d 1 (2009), to the instant case. Griesbach v. Ross, 485 Mich. 1095, 778 N.W.2d 76 (2010). The majority's decision to vacate the Court of Appeals and remand for reconsideration in light of our completely inapposite decisions in Bush and Potter, as well as the majority's recent decision in ADM 2009-13 to revise court rules pertaining to affidavits of merits in a manner inconsistent both with this Court's opinion in Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007), and with the constitution's apportionment of legislative and judicial responsibilities, is indicative of an attitude toward tort and medical malpractice reform that ought to be deeply troubling to citizens of this state concerned about representative self-government. My objections are elaborated upon in dissents in Bush, Potter, and ADM 2009-13.
CORRIGAN and YOUNG, JJ., join the statement of MARKMAN, J.